DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered. 

 Response to Arguments
 Applicant’s arguments, filed 08/22/2022 are moot because they are directed toward the newly added claim limitations regarding creating a navigation route from an origin to a destination by selecting route segments.  The newly added claim limitations overcome the previous rejection.  However, upon further consideration, a new ground of rejection, necessitated by the amendment, is made in view of reference WO 2019/180700 (Altman). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0162057 (Ross et al.) in view of WO 2019/180700 (Altman). 
With respect to claims 1, 8, and 15
Ross teaches: A method/navigation platform/non-transitory computer-readable medium storing instructions (see at least Fig 9(A-B)), comprising: one or more memories (see at least Fig 12; #1220-1240; and ¶0149); and one or more processors (see at least Fig 12; #1210; and ¶0149) configured to:
receiving, at a navigation platform (see at least Fig 1 and 4; #100 and #420; and ¶0028; Describing an autonomous vehicle.), information identifying an origin location (see at least Fig 3 and 9(A); #317, #920, and #935; and ¶0121; Discussing sending a pickup location to a UAV.) and a destination location associated with an autonomous vehicle (see at least Fig 3 and 9(A); #319, #920, and #935; and ¶0121; Discussing sending a destination to a UAV.); 
identifying, by the navigation platform (see at least Fig 1 and 4; #100 and #420; and ¶0028), one or more candidate route segments (see at least Fig 9(A); #920-930; and ¶0064-69, ¶0121, and ¶0145; Discussing determine multiple routes and that the routes have segments.) for a navigation route from the origin location to the destination location (see at least Fig 9(A); #920-930; and ¶0121 and ¶0145), and 
wherein the navigation route comprises an entire route from the origin location to the destination location (see at least Fig 9(A); #920-930; and ¶0121 and ¶0145);
receiving, by the navigation platform (see at least Fig 1 and 4; #100 and #420; and ¶0028) and based on transmitting a query to a geolocation server (see at least Fig 3, 4, and 6; #332 and #400; and ¶0099-103; Discussing using a spectrum heat map in response to a request for pick up by a user.), wireless communication coverage information for the one or more candidate route segments (see at least Fig 4; #237 and #400; and ¶0064-69 and ¶0080-81; Discussing creating a route using a wireless communication coverage map.); 
generating, by the navigation platform (#100) and based on the wireless communication coverage information (see at least Fig 1 and 4; #100, #400, and #420; and ¶0028 and ¶0081),  the navigation route based on selecting one or more route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145), from the one or more candidate route segments, for the navigation route (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145; Discussing creating a route, that would consist of multiple segments, based on network availability/strength.); and  
wherein selecting the one or more route segments comprises: 
determining, based on the wireless communication coverage information (see at least Fig 1 and 4; #100, #400, and #420; and ¶0028 and ¶0081), whether wireless communication coverage for particular candidate route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145; Discussing creating a route, that would consist of multiple segments, based on network availability/strength.), of the one or more candidate route segments (see at least Fig 9(A); #920; and ¶0121-123; Discussing creating a route.), satisfies a threshold (see at least ¶0077; Discussing determining a route where each segment has a bandwidth above a threshold.), and 
selecting the one or more route segments (see at least Fig 9(A); #920; and ¶0121-123; Discussing creating a route.), from the particular candidate route segments (see at least Fig 9(A); #920; and ¶0121-123; Discussing creating a route.), based on determining that the wireless communication coverage for the particular candidate route segments satisfies the threshold (see at least fig 9(A); #930-934; and ¶0077, ¶0121-122, and ¶0145; Discussing creating a route based on network availability.); 
transmitting, by the navigation platform and to the autonomous vehicle (see at least Fig 9(A-B); #363, #625-635, #935, and #995 ; and ¶0101, ¶0122, and ¶0126), an instruction to navigate the autonomous vehicle along the navigation route (see at least Fig 9(A-B); #363, #625-635, #935, and #995 ; and ¶0101, ¶0122, and ¶0126; Discussing sending the automated vehicle along the route.).
The Examiner notes that in ¶0064-69 Ross discloses creating a plurality of routes and determining the wireless coverage “over the course of each of the possible route options” (¶0066), and ¶0074 states that “the stored resource or heat maps 332 can be in varying resolutions and/or may refer specifically to road segments or even road lanes throughout the given region”.  Therefore when the system of Ross is optimizing a route using the network map it is looking at route segments.
Ross does not go into details of the route creation and states that the route is determined based on wireless information (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145) but does not specifically state that that the segment of the route that is used to create the overall route is chosen based on wireless coverage information and therefore does not specifically teach:
wherein a candidate route segment, of the one or more candidate route segments, comprises a portion of a route from the origin location to the destination location.
However Altman teaches:
wherein a candidate route segment (see at least Fig 1; #191; and ¶0104-105 and ¶0148-150; discussing selecting a road segment with effective wireless communication when creating a route.), of the one or more candidate route segments (see at least Fig 1; #191; and ¶0104-105 and ¶0148-150), comprises a portion of a route from the origin location to the destination location (see at least Fig 1; #191; and ¶0104-105 and ¶0148-150; Discussing creating a route.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Ross by creating a route  from an origin to a destination by combining segments as taught by Altman, because doing so would ensure that the vehicle would be able to communicate with the server in each segment chosen (see at least Altman ¶0104-105 and ¶0148-150).   
With respect to claims 2 and 19
Ross discloses:
wherein the one or more candidate route segments are candidate route segments for a particular route segment included in the navigation route (see at least Fig 9(A); #940-945; and ¶0122-123; Discussing determining network connection at specific locations along a route.); and 
wherein selecting the one or more route segments (see at least Fig 9(A); #940-945; and ¶0122-123) comprises: 
selecting the particular route segment from the one or more candidate route segments (see at least Fig 9(A); #940-945; and ¶0122-123; the Examiner notes this language is broad and would read on identifying a segment.).
With respect to claims 3 and 20
Ross discloses:
wherein the one or more instructions, that cause the one or more processors to select the one or more route segments, cause the one or more processors to: select respective candidate route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145) comprises: 
selecting respective candidate route segments, of the one or more candidate route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145), as respective route segments of the one or more route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145; the Examiner notes this language is broad and would read on identifying a segment.).
With respect to claims 4 and 17
Ross discloses:
wherein the wireless communication coverage information (see at least Fig 4; #237 and #400; and ¶0080-81) comprises at least one of: 
information identifying wireless communication coverage, provided by a plurality of different cellular networks, along the one or more candidate route segments (see at least Fig 4; #237, #407, and #400; and ¶0080-81), or 
a recommendation for selecting the one or more route segments from the one or more candidate route segments (see at least Fig 9(A) ; #930-934; and ¶0121).
With respect to claims 5 and 11 
Ross discloses:
wherein the wireless communication coverage information (see at least Fig 4; #237 and #400; and ¶0080-81) comprises: an indication of whether wireless communication coverage, along a candidate route segment of the one or more candidate route segments, satisfies one or more wireless communication coverage thresholds (see at least Fig 4 and 9(A); #237, #400, and #930-934; and ¶0077, ¶0080-81, and ¶0123).
With respect to claims 6 
Ross discloses:
wherein the one or more wireless communication coverage thresholds (see at least Fig 4 and 9(A); #237, #400, and #930-934; and ¶0077, ¶0080-81, and ¶0123) comprise at least one of: a signal strength threshold, a signal quality threshold, a throughput threshold, a route segment coverage threshold, or a latency threshold (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #930-934; and ¶0077, ¶0094, ¶0080-81 and ¶0123; Discussing determining dead zones based on factors including latency.).
With respect to claims 7 
Ross discloses:
wherein selecting the one or more route segments comprises: selecting the one or more route segments based on determining that wireless communication coverage for the one or more route segments satisfies the one or more wireless communication coverage thresholds (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145; Discussing routing based on the network coverage.). 	
With respect to claim 9
Ross discloses:
wherein the one or more processors, when selecting the one or more route segments, are to: select a route segment, of the one or more route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145; Discussing determining network connection at specific locations along a route.), based on at least one of: a travel distance associated with the route segment, a travel time associated with the route segment, predicted traffic conditions for the route segment, real-time traffic conditions for the route segment, or one or more points of interest (POIs) along the route segment (see at least Fig 6; #615-630; and ¶0101-102).
With respect to claim 10
Ross discloses:
wherein the wireless communication coverage information (see at least Fig 4; #237 and #400; and ¶0080-81) comprises: 
information identifying wireless communication coverage (see at least Fig 4; #237, #407, and #400; and ¶0080-81), along the one or more candidate route segments (see at least Fig 4; #237, #407, and #400; and ¶0080-81), provided by: 
one or more cellular networks (see at least Fig 4; #407; and ¶0081-84), and
one or more Wi-Fi networks (see at least Fig 4; #409 and #415; and ¶0081-84).
With respect to claim 12
Ross discloses:
wherein the one or more user requirements comprise at least one of: an audio streaming requirement, a video streaming requirement, a video call requirement, or a data rate requirement. (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #930-934; and ¶0076-77, ¶0080-81, ¶0094 and ¶0123; Discussing determining if the connection is above a bandwidth threshold.).
With respect to claim 13
Ross discloses: wherein the wireless communication coverage information (see at least Fig 4) comprises: 
an indication of one or more cellular networks that provide wireless communication coverage along the one or more candidate route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145; Discussing routing based on the network coverage.); and 
wherein the one or more processors, when selecting the one or more route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145), are to: 
select a candidate route segment, of the one or more candidate route segments (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145), as a route segment of the one or more route segments based on determining that a particular cellular network provides wireless communication coverage along the candidate route segment (see at least Fig 9(A); #920-930; and ¶0074, ¶0121-0122, and ¶0145).
With respect to claim 14
Ross discloses: wherein the wireless communication coverage information (see at least Fig 4 and 9(A); #237 and #400; and ¶0080-81 and ¶0123) comprises:
information identifying one or more capabilities of wireless communication coverage along the one or more candidate route segments (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #930-934; and ¶0077, ¶0094, ¶0080-81 and ¶0123; Discussing determining dead zones based on factors including latency.), wherein the one or more capabilities comprise at least one of: a throughput capability range, a latency capability range, a signal strength capability range, or a signal quality capability range (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #930-934; and ¶0076-77, ¶0080-81, ¶0094 and ¶0123; Discussing determining dead zones based on factors including latency.).
With respect to claim 16
Ross discloses:
wherein the plurality of geolocation servers are associated with respective cellular networks (see at least Fig 4; #409-417; and ¶0082-87).
With respect to claim 18
Ross discloses: wherein the wireless communication coverage information comprises (see at least Fig 4 and 9(A); #237, #400, and #9930-934; and ¶0080-81 and ¶0123) at least one of: 
information identifying an estimated available network capacity, along a candidate route segment of the one or more candidate route segments (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #930-934; and ¶0077, ¶0094, ¶0080-81 and ¶0123; Discussing determining dead zones based on factors including latency.), for a particular cellular network of the respective cellular networks (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #930-934; and ¶0077, ¶0094, ¶0080-81 and ¶0123; Discussing determining dead zones based on factors including latency.), or information identifying an expected network outage, along the candidate route, in the particular cellular network (see at least Fig 4, 5, and 9(A); #237, #400, #598, and #930-934; and ¶0077, ¶0094, ¶0080-81 and ¶0123; Discussing determining dead zones based on factors including latency.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661